Citation Nr: 1747046	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-25 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to March 29, 1995, for the grant of service connection for PTSD.

2.  Entitlement to an effective date prior to November 16, 2009, for the grant of a 100 percent rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from April 1968 to December 1970.

This appeal arises before the Board of Veterans' Appeals (Board) from a July 2010 rating decision in which the Department of Veteran Affairs (VA) Cleveland, Ohio, Regional Office (RO) increased the disabling rating for PTSD from 30 percent to 100 percent, effective November 16, 2009.  In March 2014, the Board remanded this appeal for further development.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that the file currently before the Board is a rebuilt claims file.


FINDINGS OF FACT

1.  The record indicates that an in-service stressor for the purpose of meeting the criteria for service connection for PTSD was not established until the pendency of the Veteran's March 1995 claim for service connection for PTSD. 

2.  A February 2003 rating decision granted service connection for PTSD at a 30 percent disabling evaluation, effective March 29, 1995.  The Veteran did not complete a substantive appeal for that decision, nor did he raise a claim of clear and unmistakable error in this rating decision, and therefore, this rating decision is final.

3.  The Veteran filed a claim for an increased rating for PTSD on November 16, 2009.  In a July 2010 rating decision, the RO granted a 100 percent rating evaluation with the effective date of November 16, 2009, the date of filing.

4.  The evidence of record does not establish that an increase in symptomatology of the Veteran's PTSD was ascertainable within a year prior to the date of the Veteran's November 16, 2009 claim for an increased rating.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 29, 1995 for service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 5103A, 5107(b), 5904, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 3.160, 3.400, 20.200, 20.302, 20.1103 (2016).

2.  The criteria for an effective date earlier than November 16, 2009 for a 100 evaluation for PTSD have not been met.  38 U.S.C.A. §§ 5110, 5103A, 5107(b), 5904, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 3.160, 3.400, 14.636, 14.637, 20.200, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

EARLIER EFFECTIVE DATE

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2)(i). 

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103.

For an award based on receipt of new and material evidence, other than service treatment records (STRs) received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400 (q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400 (q)(2), 3.400(r). 

Section 3.156(c) may apply in cases in which VA receives certain records after it has already issued a decision on a claim.  Under 38 C.F.R. § 3.156 (c)(1), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  As part of the regulation, the Secretary has included a non-exhaustive list of records that could constitute official service department records.  Id.  However, the applicability of this regulation is tempered by subsection (2), which provides that § 3.156(c) "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim" or because the claimant did not "provide sufficient information for VA to identify and obtain the records.  38 C.F.R. § 3.156 (c)(2)."  An award made based all or in part on the records identified by paragraph (c)(1)... is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3) (2016).

The effective date of a grant of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within a year from that date.  Otherwise, the effective date is the later of the date of increase in disability or the date of receipt of the claim.  38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016); Harper v. Brown, 10 Vet. App. 125 (1997). 

However, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided also that the claim is received within one year after the increase.  In those cases, the Board must determine under the evidence of record the earliest date that the increased rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56705 (1998).

Service Connection for PTSD

The Veteran contends that the effective date for service connection for his PTSD should be earlier than March 29, 1995.  Specifically, the Veteran asserts that, because he filed a claim for service connection for an acquired psychiatric disorder in 1971, the effective date for his PTSD should be dated back to 1971.

Turning to the evidence of record, a May 1997 Board remand noted that the Veteran was previously denied service connection for an anxiety neurosis by a prior final rating decision in February 1972.  The Board remand continued to note that the Veteran did not attempt to reopen a claim of entitlement to service connection for an anxiety neurosis, and it was evident that the RO considered the Veteran's claim for service connection for PTSD on a de novo basis.  The Board remand detailed the criteria for granting service connection for PTSD, emphasizing the element of credible supporting evidence that the claimed in-service stressor actually occurred.  The Board remand went on to state that the Veteran's Department of Defense Form 214 indicated that his military occupational specialty was radio repairman, and his Department of the Army Form 20 personnel file showed that in the Republic of Vietnam, he was attached to Headquarters Company A, 725th Maintenance Battalion, 25th Infantry Division U.S.A.R.P.A.C.  The remand stated that service treatment records were negative for any complaint, diagnosis or treatment of psychiatric illness.  The remand went on to state that, at the examination for separation in December 1970, the Veteran was evaluated as psychiatrically normal.

The Board remand went on to detail the Veteran's submitted evidence, to include a June 1995 statement in which the Veteran detailed his in-service stressors, and a May 1995 private medical examination giving a positive nexus opinion linking the Veteran's PTSD to the Veteran's stressors.  The Board noted that the stressor information which the Veteran supplied had not been referred to the United States Army and Joint Services Environmental Support Group (ESG) in an attempt to verify the claimed stressors.  The Board also noted that an examination based on a questionable history was inadequate for rating purposes.  West v Brown, 7 Vet App 70, 77-8 (1994).  The Board, therefore, found that it was necessary that the Veteran be provided an examination where the examiner had an accurate and verified history of the Veteran's military service.

In a June 1999 Board remand, the Board stated that the Veteran's testimony in a February 1999 hearing, and submitted evidence, including photographs and a newspaper article detailing the duties of the 725th Maintenance Battalion, of which the Veteran was a member, offered more detail that would help substantiate the Veteran's in-service stressors.  The Board remanded the claim for retrieval of the Veteran's private and VA medical records and an examination that would take the new evidence into consideration.

In a February 2003 rating decision, the Veteran was granted service connection for PTSD, effective March 29, 1995.  In a July 2010 rating decision, the RO increased the Veteran's PTSD disabling evaluation to 100 percent, effective November 16, 2009.

In a September 2010 Notice of Disagreement, the Veteran stated that he disagreed with the effective date assigned for the grant of service connection for PTSD.  The Veteran contended that he believed that the original date of 1971 should be the effective date, stating that he was never informed by anyone that he should have filed an appeal of any kind.  The Veteran went on to report that in November 1971, he went the Erie County Veterans Services and applied, stating that he went to VA for emotional help.  The Veteran also reported that he had approximately 800 pages of VA records and approximately 300 pages of electronic records.  The Veteran noted that he had previously had a Central Office hearing, stating that he had records of that hearing as well. 

In a September 2011 VA Form 9 Statement, the Veteran stated that he believed payment should date back to at least 1992 when he was awarded a 30 percent disabling evaluation.  The Veteran went on to state that payment should actually date back to 1971 when he filed his claim originally.  The Veteran reported that he had not been informed of the appeals process in the past.

In April 2013, the Veteran submitted a VA letter dated December 27, 1971.  The letter stated that a social worker for the VA outpatient hospital was assigned to the Veteran.  The letter went on to explain the various services that the social worker could offer the Veteran.

At an April 2013 Board hearing, the Veteran stated that upon discharge, he was given a separation examination.  The Veteran also stated that he told the separation examiner that he was having some serious issues.  The Veteran reported that the examiner replied that if he noted anything mental, physical, or anything of any kind, he would not be let out of the service, and would instead be taken to medical facilities.  The Veteran went on to state that within a few months after separation, he sought treatment at a VA facility for his issues.  The Veteran stated that he has had continued symptoms of PTSD since separation from service.

The Veteran further testified that he did not remember receiving anything regarding a 1972 rating decision.  The Veteran stated that he kept records of paperwork from the VA totaling approximately 1100 pages of records.  The Veteran's representative noted that the rebuilt claims file has record of that rating decision, and there is no record that the Veteran was notified of his appellate rights.  The Veteran's representative also noted that there is no record of whether the Veteran was able to file a timely Notice of Disagreement for the 1972 rating decision referenced in the 1997 Board remand.  The Veteran asserted that he believed his effective date should be earlier because the local VA did not operate properly at the time of his first filing.

Per the directives of a March 2014 Board remand, in an April 2016 notification letter, VA notified the Veteran that a copy of the February 1972 rating decision had been requested; however, it was determined that these records could not be located and therefore were unavailable for review.  The letter explained that all efforts to obtain the needed information had been exhausted, and based on these facts, it was determined that further attempts to obtain the records would be futile.  The Veteran was invited to submit any relevant documents in his possession, including any available copies of the February 1972 rating decision and any other relevant evidence or information that would support the claim, to include such things as buddy statements.

After review of the record, the Board finds the effective date of March 29, 1995 for the grant of service connection for PTSD to be appropriate.  As previously noted, because the claims file has been rebuilt, there are records which are unavailable; however, the evidence of record indicates that prior to 1995, the Veteran's claim for PTSD had not been established.  The May 1997 Board remand indicated that the February 1972 rating decision was final and that the March 1995 claim was considered a new claim.  However, even if the Veteran's PTSD had been considered the same claim, the remand indicates that the information received to establish the Veteran's specific in-service stressors was not available until 1995.  

The Board has considered the evidence submitted by the Veteran regarding his 1971 claim.  While the Veteran's December 1971 VA letter provided evidence that the Veteran sought treatment in 1971, it does not provide the evidence needed to substantiate the claim, i.e. that a diagnosis was given, that there was a verified in-service stressor, and that there was a positive nexus opinion provided linking the Veteran's disability to his claimed stressor at the time of the 1972 decision.  Thus, while the Board acknowledges the Veteran's contentions that he was not notified of the February 1972 rating decision regarding the denial of service connection for an acquired psychiatric disorder, the record does not establish that entitlement to service connection for PTSD arose prior to the March 1995 claim.  

The Board has considered the application of 38 C.F.R. § 3.156(c) in regard to the Veteran's service records.  The May 1997 Board remand suggests that service treatment records were available for review at the time of the remand, but these records did not show report of or treatment for a psychiatric disorder.  While the Veteran's in-service stressor was eventually verified, there is no evidence of record to suggest that this verification could have been done prior to the Veteran's 1999 hearing testimony and submission of the newspaper article during the pendency of the Veteran's March 1995 service connection claim.  The service department records exception for reconsideration of a claim does not apply to records the VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Service Records Research Center, or from any other official source.  See 38 C.F.R. § 3.156(c)(2) (2016).  As the evidence provided in 1995 was not available at the time of the February 1972 decision, the application of this section would not apply, and thus, would not result in an earlier effective date for service connection for the Veteran's PTSD.

For these reasons, an effective date earlier than March 29, 1995 for the Veteran's PTSD is not warranted.

Grant of 100 Percent Rating for PTSD

The Veteran also contends that the effective date for the grant of a 100 percent disabling evaluation should be earlier than November 16, 2009.  Specifically, the Veteran asserts that the 100 percent evaluation should have been awarded at the initial grant of service connection for PTSD.

In a February 7, 2003 rating decision, the RO granted service connection for PTSD at a 30 percent evaluation.  In February 2003, VA sent a correspondence to the Veteran notifying him of this decision and appellate rights.  The Veteran filed a Notice of Disagreement; however, in a March 2005 notification letter, the Veteran was informed that the Notice of Disagreement was inadequate as it was filed after the expiration of the appeals period.  The Veteran did not complete a timely substantive appeal for that decision, nor has he raised a claim of clear and unmistakable error in this rating decision.  Therefore, this rating decision is final.  

On November 16, 2009, the Veteran requested to file a claim for an increased rating for PTSD.  In July 2010, the RO granted an increase to a 100 percent rating for PTSD, effective November 16, 2009.  The Veteran's current effective date is based on the filing of this claim, pursuant to 38 C.F.R. § 3.400.  The Board notes that the record does not establish any filing of a claim of any psychiatric disorder between February 2004 and November 2009.

The Board has considered the application of 38 C.F.R. § 3.400(o)(2).  The record of evidence indicates that in an August 26, 2009 VA medical record, the Veteran reported symptoms of intrusive thoughts, exposure distress with physiologic reaction, avoidance of thoughts and feelings and related situations, anhedonia, detachment/emotional numbing, sense of a fore-shortened future, sleep difficulties, irritability, concentration difficulty, hypervigilance and an exaggerated startle response.  The Veteran reported that he would rather leave before hurting others and tried to avoid contact with authorities.  The examiner reported that the Veteran was not suicidal or homicidal.  The examiner stated that the Veteran reported his mood as very anxious.  The examiner observed that the Veteran's affect was constricted, logical and focused throughout the interview.  The examiner further stated that the Veteran was open and cooperative.  The examiner stated that no hallucinations were reported. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  The Veteran's medical records prior to November 2009 do not establish evidence that the Veteran's symptoms were such that a 100 percent evaluation was ascertainable prior to the date of the claim.  

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  However, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Under 38 C.F.R. § 3.400, the effective date for a grant of a claim for increase is the date the claim was received or the date entitlement arose, whichever is later.  Moreover, the evidence of medical evidence of record does not show an increase of symptomatology within the year prior to the November 16, 2009 claim.  As such, the RO assigned the earliest possible effective date for its grant of the claim, which based on the procedural history outlined above, was determined to be November 16, 2009.

Accordingly, an effective date prior to the date of the Veteran's claim for an increased rating for PTSD on November 16, 2009 is not warranted.


ORDER

Entitlement to an effective date earlier than March 29, 1995, for service connection for PTSD is denied.

Entitlement to an effective date earlier than November 16, 2009, for a 100 percent rating evaluation for PTSD is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


